Citation Nr: 1020887	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to January 
1953.  He was awarded the Combat Infantryman Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  By that rating action, the RO 
denied the Veteran's petition to reopen a previously denied 
claim for service connection for residuals of a back injury.  
The Veteran appealed the RO's October 2007 rating action to 
the Board. 

In February 2010, the Veteran testified before the 
undersigned Acting Veterans Law Judge at a hearing conducted 
at the North Little Rock, Arkansas RO.  A copy of the hearing 
transcript has been associated with the claims file.  At the 
hearing, the Veteran submitted additional private treatment 
records along with a waiver of initial RO consideration.  See 
38 C.F.R. § 20.1304 (2009). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

In the decision below, the Board will grant the Veteran's 
petition to reopen his previously denied claim for service 
connection for residuals of a back injury. The underlying 
claim for service connection for this disability on the 
merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO/Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a February 1996 decision, the Board determined that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for residuals 
of a back injury (originally claimed as a back disability).  

2.  Since the February 1996 Board decision, additional 
evidence has been received, which was not previously of 
record and relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
residuals of a back injury (e.g., nexus to military service).


CONCLUSIONS OF LAW

1.  The February 1996 decision, wherein the Board determined 
that new and material evidence had not been received to 
reopen a previously denied claim for service connection for 
residuals of a back injury, was final when issued.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2009). 

2.  Evidence received since the Board's February 1996 
decision is new and material, and the claim for service 
connection for residuals of a back injury is reopened.  38 
U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.159, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

In the decision below, the Board is granting the Veteran's 
petition to reopen a previously denied claim for service 
connection for residuals of a back injury, and remanding the 
underlying claim on the merits for additional development.  
Hence, a determination on whether the VCAA's duty to notify 
and assist provisions were satisfied is unnecessary at this 
point pending further development and the readjudication of 
the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Veteran seeks to reopen a previously denied claim for 
service connection for residuals of a back injury that was 
denied by the Board in a February 1996 decision.  During a 
2010 hearing before the undersigned, as well as throughout 
the pendency of the claim, the Veteran maintains that he 
developed a back disorder as a result of an injury sustained 
during basic training.  

In a February 1996 decision, the Board determined that new 
and material evidence had not been received to reopen a 
previously denied claim for service connection for residuals 
of a back injury.  The decision was based on a conclusion 
that there was no competent evidence establishing a nexus 
between the Veteran's currently diagnosed low back disorder 
and military service.  The February 1996 Board decision was 
final when issued.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 
20.1100, 20.1104.

Having carefully considered the evidence in light of the 
applicable law, the Board finds that new and material 
evidence has been submitted, and the previously denied claim 
for service connection for residuals of a back injury is 
reopened. 

In denying the Veteran's petition to reopen a previously 
denied claim for service connection for residuals of a back 
injury in February 1996, the Board concluded that none of the 
competent medical evidence of record established a nexus 
between the Veteran's back disorder, variously diagnosed as 
lumbar spondylosis, degenerative disc disease, degenerative 
arthritis, and post-traumatic remote compressions at T11 and 
T12, and military service.  The Board also determined that 
available service treatment records (STRs) were devoid of any 
subjective complaints or clinical findings of any back 
problems as a result of a back injury.  The Board 
specifically noted that the Veteran's discharge examination 
report revealed no abnormality of the back.  Thus, the RO 
concluded that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for a back disability. 

The February 1996 Board decision was final when issued.  38 
U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1104.

In August 2007, VA received the Veteran's petition to reopen 
his previously denied claim of entitlement to service 
connection for residuals of a back injury.  

In support of his claim, the Veteran provided an October 2007 
statement, prepared by J. J. W., M. D.  Dr. J. J. W. reported 
that the Veteran gave a history of having injured his low 
back during basic training.  Dr. J. J. W. concluded that at 
the time of the in-service injury, the Veteran had suffered 
from low back pain that became more evident in combat.  Dr. 
J. J. W. indicated that the Veteran had continued to complain 
of low back pain since service discharge.  

As the above-cited private medical opinion was not previously 
of record at the time of the Board's February 1996 decision, 
it is new.  It is also material.  In the Board's final 
February 1996 decision, it was determined that there was no 
basis to establish service connection for residuals of a back 
injury because the competent medical evidence of record did 
not demonstrate a nexus between his currently diagnosed back 
disorder and military service.  Dr. J. J. W's statement 
pertains to an unestablished fact of the underlying claim for 
service connection for residuals of a back injury that was 
not previously before the Board in February 1996--medical 
evidence that the Veteran has continued to experienced back 
problems due to an in-service event.  The newly received 
evidence raises a reasonable possibility of substantiating 
the claim for service connection for residuals of a back 
injury.  The newly received evidence is new and material, and 
the claim of entitlement to service connection for residuals 
of a back injury is reopened.  

As indicated below, no further adjudication will be made at 
this time because the reopened claim is being remanded.




ORDER

As new and material evidence has been received to reopen a 
claim for service connection for residuals of a back injury, 
the appeal to this extent is granted.


REMAND

After a review of all evidence of record, particularly the 
aforementioned October 2007 medical statement, the Board has 
determined that the Veteran's claim of entitlement to service 
connection for residuals of a back injury must be remanded, 
in part, for VA to obtain a medical opinion to address the 
relationship, if any, between any currently diagnosed back 
disorder and the Veteran's period of military service.  
38 U.S.C.A. § 5103A(d).

In addition, the Veteran has alleged that his STRs are 
incomplete.  He testified that VA personnel had informed him 
that his STRs had been destroyed by a fire at a national 
records depository.  There is, however, no verification from 
the National Personnel Records Center (NPRC) or other 
appropriate source, indicating that some of the Veteran's 
STRs had been destroyed in a fire-related event.  On remand, 
if the Veteran's complete STRs cannot be located, the RO/AMC 
must take necessary steps to identify and obtain alternate 
records for him and provide notification to him of such 
alternate records.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should take appropriate 
steps to secure all complete service 
treatment records or alternative 
records for the Veteran through 
official channels including the NPRC or 
any other appropriate source, and 
including the Veteran, as per the 
procedures set forth in VA Adjudication 
Procedure Manual, Manual M21- 1, Part 
III, paragraph 4.25(c) and 4.29, if so 
warranted.  Any and all records 
obtained should be associated with the 
claims file.  If there are no records, 
the RO/AMC should so specifically find 
and the documentation used in making 
that determination should be set forth 
in the claims file.
    
2.  Thereafter, only if the above 
development reveals that complete 
service treatment records continue to 
be unavailable, the RO/AMC must ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159 (2009) is 
fully satisfied. In particular, VA must 
send the Veteran a corrective notice, 
that includes notice of the 
unavailability of complete service 
department records and an explanation 
of alternate forms of evidence, such as 
lay testimony, etc. as set forth in VA 
Adjudication Procedure Manual, Manual 
M21- 1, Part III, paragraph 4.25(c) and 
4.29 (Oct. 6, 1993), that the Veteran 
can submit in support of his claim. The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issue on appeal.

3.  After any additional medical evidence 
has been received and associated with the 
claims file pursuant to the above-
requested development, the RO/AMC must 
schedule the Veteran for an orthopedic 
examination by a physician.  The 
examining physician must review the 
Veteran's claims file in conjunction with 
the examination, notably Dr. J. J. W.'s 
October 2007 opinion, and provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that a current back 
disorder is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale, with 
consideration of the Veteran's own lay 
statements.

4.  Then, after ensuring that all remand 
instructions have been complied with in 
full, the RO/AMC should readjudicate the 
Veteran's claim for service connection 
for residuals of a back injury.  If any 
benefit sought on appeal is denied, the 
RO/AMC should issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide them with 
an opportunity to respond before the case 
is returned to the Board.  

The purpose of this remand is to assist the Veteran with the 
substantive development of his claim for service connection 
for residuals of a back injury.   The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection claim.  His cooperation in VA's efforts to 
develop his claim, including reporting for the scheduled VA 
examination, is both critical and appreciated.  The Veteran 
is also advised that failure to report for a scheduled VA 
examination may result in the denial of that claim.  38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


